Supreme Court of Florida
                                ____________

                            No. SC22-115
                             ____________

        IN RE: AMENDMENTS TO FLORIDA RULES OF CIVIL
               PROCEDURE 1.530 AND 1.535.

                          August 25, 2022

PER CURIAM.

     The Florida Bar’s Civil Procedure Rules Committee

(Committee) has filed a report proposing amendments to Florida

Rules of Civil Procedure 1.530 (Motions for New Trial and

Rehearing; Amendments of Judgments) and 1.535 (Remittitur and

Additur). 1 The Committee and the Board of Governors of The

Florida Bar unanimously approved the proposed amendments. The

proposal was previously published for comment by both the

Committee and this Court, and no comments were received

following either publication.




     1. We have jurisdiction. See art. V, § 2(a), Fla. Const; Fla. R.
Gen. Prac. & Jud. Admin. 2.140(b)(1).
     Having considered the proposed amendments, the Court

hereby amends rules 1.530 and 1.535 as proposed by the

Committee. To clarify when the deadline to file a motion for new

trial or motion for rehearing begins to run, the phrase “15 days

after entry of the judgment,” in subdivisions (d) and (g), is replaced

with “15 days after the date of filing of the judgment.” As for rule

1.535, because the provisions of that rule deal entirely with motions

filed in connection with the procedures set forth in rule 1.530, the

text of rule 1.535 is moved to rule 1.530 as new subdivision (h), and

rule 1.535 is deleted. Finally, “Remittitur or Additur” is added to

the title of rule 1.530 to reflect that rule 1.530 will now address

motions for remittitur and additur.

     Florida Rules of Civil Procedure 1.530 and 1.535 are hereby

amended as set forth in the appendix to this opinion. New language

is indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective October 1,

2022, at 12:01 a.m.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, LAWSON,
COURIEL, and GROSSHANS, JJ., concur.


                                 -2-
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Lance V. Curry III, Chair, Civil Procedure Rules Committee, Tampa,
Florida, Jason P. Stearns, Past Chair, Civil Procedure Rules
Committee, Tampa, Florida, Joshua E. Doyle, Executive Director,
The Florida Bar, and Mikalla Andies Davis, Bar Liaison, The Florida
Bar, Tallahassee, Florida,

     for Petitioner




                                -3-
                              APPENDIX

RULE 1.530.     MOTIONS FOR NEW TRIAL AND REHEARING;
                AMENDMENTS OF JUDGMENTS; REMITTITUR
                OR ADDITUR

     (a)   [No change]

      (b) Time for Motion. A motion for new trial or for rehearing
shallmust be served not later than 15 days after the return of the
verdict in a jury action or the date of filing of the judgment in a
non-jury action. A timely motion may be amended to state new
grounds in the discretion of the court at any time before the motion
is determined.

       (c) Time for Serving Affidavits. When a motion for a new
trial is based on affidavits, the affidavits shallmust be served with
the motion. The opposing party has 10 days after such service
within which to serve opposing affidavits, which period may be
extended for an additional period not exceeding 20 days either by
the court for good cause shown or by the parties by written
stipulation. The court may permit reply affidavits.

      (d) On Initiative of Court. Not later than 15 days after
entry ofthe date of filing of the judgment or within the time of ruling
on a timely motion for a rehearing or a new trial made by a party,
the court of its own initiative may order a rehearing or a new trial
for any reason for which it might have granted a rehearing or a new
trial on motion of a party.

     (e) When Motion Is Unnecessary; Non-Jury CaseAction.
When an action has been tried by the court without a juryIn a non-
jury action, the sufficiency of the evidence to support the judgment
may be raised on appeal whether or not the party raising the
question has made any objection thereto in the trial court or made
a motion for rehearing, for new trial, or to alter or amend the
judgment.

     (f)   Order Granting to Specify Grounds. All orders granting
a new trial shall specifymust state the specific grounds therefor. If

                                 -4-
such an order is appealed and does not state the specific grounds,
the appellate court shall relinquish its jurisdiction to the trial court
for entry of an order specifying the grounds for granting the new
trial.

      (g) Motion to Alter or Amend a Judgment. A motion to
alter or amend the judgment shall be served not later than 15 days
after entry ofthe date of filing of the judgment, except that this rule
does not affect the remedies in rule 1.540(b).

     (h)   Motion for Remittitur or Additur.
           (1) Not later than 15 days after the return of the verdict
in a jury action or the date of filing of the judgment in a non-jury
action, any party may serve a motion for remittitur or additur. The
motion must state the applicable Florida law under which it is being
made, the amount the movant contends the verdict should be, and
the specific evidence that supports the amount stated or a
statement of the improper elements of damages included in the
damages award.
           (2) If a remittitur or additur is granted, the court must
state the specific statutory criteria relied on.
           (3) Any party adversely affected by the order granting
remittitur or additur may reject the award and elect a new trial on
the issue of damages only by filing a written election within 15 days
after the order granting remittitur or additur is filed.


                          Committee Notes
                              [No change]
                         Court Commentary
                              [No change]




                                  -5-
RULE 1.535      REMITTITUR AND ADDITUR

     (a) Within the time provided in rule 1.530 (b), any party may
serve a motion for remittitur or additur. The motion shall state the
applicable Florida law under which it is being made, the amount
the movant contends the verdict should be, and the specific
evidence that supports the amount stated or a statement of the
improper elements of damages included in the damages award.

     (b) If a remittitur or additur is granted, the court must state
the specific statutory criteria relied on.

      (c) Any party adversely affected by the order granting
remittitur or additur may reject the award and elect a new trial on
the issue of damages only by filing a written election within 15 days
after the order granting remittitur or additur is filed.

                          Committee Notes

      2019 Adoption. Subdivision (a) defines a “proper motion” as
referenced in section 768.74, Florida Statutes. A motion that does
not provide for an amount that the movant believes was proven by
the evidence at trial is not a proper motion. Hendry v. Zelaya, 841
So. 2d 572 (Fla. 3d DCA 2003).

      Subdivision (b) is to assist the appellate court in its review of
the order granting remittitur or additur. Moore v. Perry, 944 So. 2d
1115 (Fla. 5th DCA 2006) (finding the order deficient for lack of
specific reasons for granting the order, but finding sufficient
support in comments by the court at the hearing). See also Kovacs
v. Venetian Sedan Service, Inc., 108 So. 2d 611 (Fla. 3d DCA 1959)
(indicating that an order granting remittitur must state the specific
reasons for remittitur because it will convert to an order granting
new trial if not accepted); Adams v. Saavedra, 65 So. 3d 1185 (Fla.
4th DCA 2011).

      Subdivision (c) provides for a time limit to exercise the right to
elect a new trial established in Waste Management, Inc. v. Mora, 940
So. 2d 1105 (Fla. 2006).


                                 -6-